Citation Nr: 1234143	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active duty service from December 1980 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.

The Veteran had indicated previously that he wished to have a Board hearing before a Veterans Law Judge.  However, in July 2010, he withdrew his request for a hearing, after stating that he could not make the second scheduled hearing.

This case was initially before the Board in January 2011, at which time service connection was awarded for a right knee disorder. The TDIU claim was remanded for further development in light of that grant of benefits, to include a VA examination. Such VA examination was conducted in February 2011.  Finding the examiner's response inadequate, the matter was again remanded in December 2011.   

As indicated in the previous remand, the issue of service connection for a psychiatric disorder (claimed as an affective disorder), to include as secondary to his service-connected bilateral knee disorders, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At present, the Veteran is service connected only for his bilateral knee disabilities, which are rated at a combined 30 percent evaluation.  Therefore, he does not currently meet the schedular requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (2011).  That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  38 C.F.R. § 3.321(b)(1), which concerns extraschedular cases, indicates that extraschedular ratings are warranted for 'an exceptional or unusual disability picture.'

Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

This claim was remanded in January 2011 in order to provide the Veteran with an examination to determine whether his service-connected knee disabilities rendered him unable to secure or follow substantially gainful employment.  The examination was provided in February 2011; however, as noted in the December 2011 remand, the examiner's opinion was limited to whether the Veteran's service-connected disabilities prevented employment as an electrical mechanic, which was his profession prior to 2000.  In the December 2011 remand, the Board noted that, while the opinion made it clear that the Veteran was unable to work again as an electrical mechanic, there was no opinion as to whether the Veteran could work in any other profession.  As such, the Board remanded the case again for an addendum opinion as to whether the Veteran's service-connected knee disabilities prevented him to be employable at all. 

An addendum opinion was provided in January 2012; however, while the examiner found that the Veteran would not be able to perform the job requirements for any physically strenuous career due to his service-connected bilateral knee disabilities and the narcotic medication taken to treat the associated pain, she opined that sedentary employment "would be compromised due to pain management medications with decreased ability to focus and concentrate due to CNS depression."  

The Board finds that an additional addendum opinion is necessary for the following reasons.  The examiner opined that sedentary employment would be "compromised."  However, the Board's remand instructions were to provide an opinion as to whether the Veteran's service-connected disability would preclude him from securing and following substantially gainful employment.  It is unclear from the examiner's opinion whether the Veteran is unable to work in a sedentary position due to his service-connected bilateral knee disabilities.  In addition, in rendering this opinion, the examiner considered symptoms associated with the Veteran's non-service-connected depression. 

As such, regrettably, another opinion is needed as to whether the Veteran's service-connected bilateral knee disabilities, on their own, render the Veteran unable to secure or maintain any substantially gainful employment.

If and only if, following clarification, the Veteran is found to be unemployable due to his service-connected bilateral knee disabilities, the case should be referred to the Director of Compensation and Pension Services in order for the appropriate opinion to be rendered regarding the Veteran's employability on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Following completion of the above to the extent feasible, furnish the Veteran's claims file to the January 2012 VA examiner in order to provide an addendum opinion.

Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (bilateral knee disorders), either alone, or together, (but without  consideration of any symptoms of nonservice-connected depression or the medications to treat such) are sufficient to preclude substantially gainful employment sedentary employment, in light of his professional qualifications, including his two years of college education and employment history and without consideration of his age or any nonservice-connected disorders.

Please note that the opinion must address not whether the Veteran's service-connected knee disabilities would merely compromise his ability to secure and maintain substantially gainful employment, but rather must indicate whether his service-connected disabilities (and the medications to treat such) preclude such employment.  The examiner must also address the Veteran's contentions that he is unemployable due to his level of narcotic medication consumption secondary to pain management associated with his bilateral knee disabilities, only.

A rationale for any opinion expressed must be provided. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the January 2012 examiner is unavailable, then another examiner of similar qualifications should render an opinion as to the above. If the January 2012 or any subsequent examiner cannot opine as to the above without examination of the Veteran, such should be afforded to him.

2.  If and only if the Veteran is found to be unemployable as a result of his service-connected bilateral knee disorders, refer the Veteran's claim for TDIU to the Director of Compensation and Pension Services for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


